Case: 18-11016   Date Filed: 09/06/2018   Page: 1 of 3


                                                       [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-11016
                        Non-Argument Calendar
                      ________________________

                        Agency No. A202-133-838



VILMA YOLANDA SANCHEZ-SAMAYOA,
FELIPE AVIDIEL SANCHEZ-SAMAYOA,
ANDERSON DENNIS ENRIQUEZ-SANCHEZ,

                                                                     Petitioners,
                                   versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (September 6, 2018)

Before MARCUS, WILSON, and HULL, Circuit Judges.

PER CURIAM:
                Case: 18-11016        Date Filed: 09/06/2018       Page: 2 of 3


       Vilma Sanchez-Samayoa seeks review of the final order of the Board of

Immigration Appeals (BIA), which affirmed the Immigration Judge’s (IJ) denial of

her application for asylum. Before the agency, she argued that she had a well-

founded fear of persecution on account of her membership in a particular social

group. 1 She now argues that both the IJ and the BIA erred because they should

have considered whether her fear of future persecution was on account of the

protected ground of political opinion.

       We review the BIA’s decision as the final judgment, unless the BIA

expressly adopted the IJ’s decision. Ruiz v. Gonzales, 479 F.3d 762, 765 (11th Cir.

2007). When the BIA explicitly agrees with the findings of the IJ, we will review

the decision of both the BIA and the IJ as to those issues. Ayala v. U.S. Att’y Gen.,

605 F.3d 941, 948 (11th Cir. 2010).

       We review de novo our subject matter jurisdiction. Ruiz, 479 F.3d at 765.

We lack jurisdiction to review final orders in immigration cases unless the person

subject to removal “has exhausted all administrative remedies available” to him or

her. 8 U.S.C. § 1252(d)(1). If a petitioner has failed to exhaust her administrative

remedies by not raising an issue in her notice of appeal or appeal brief before the

BIA, we lack jurisdiction to consider the claim. Amaya-Artunduaga v. U.S. Att’y

Gen., 463 F.3d 1247, 1250 (11th Cir. 2006) (per curiam). To properly raise a

1
 She admits on appeal that “she did not establish a particular social group for the purpose of
asylum.” Blue Br. at 13.
                                                2
                 Case: 18-11016       Date Filed: 09/06/2018        Page: 3 of 3


claim before the BIA, the petitioner must raise an issue to the BIA in a manner that

permits the agency a “full opportunity” to consider the claim and compile a record

adequate for judicial review. Id.

       Here, the petitioner’s BIA Notice of Appeal and BIA brief both relied upon

the “social group” argument, and did not proffer the “political opinion” argument.

As expected, the BIA’s opinion does not respond to the “political opinion”

argument, because the Board was never presented with it. As noted, on appeal to

this court, she abandons the “social group” argument, and instead asserts only the

“political opinion” argument. We lack jurisdiction to review this claim because she

did not exhaust it before the BIA, and, regardless, we will not fault the BIA for its

“failure to intuit” an argument not made by the petitioner. Jeune v. U.S. Att’y Gen.,

810 F.3d 792, 802 (11th Cir. 2016); see also 8 U.S.C. § 1252(d)(1).2

       PETITION DISMISSED.




2
 Even if we were to reach the merits, we have already held that “a finding that [a group]
harassed [a petitioner] due to her refusal to cooperate with them . . . is not enough to qualify for
withholding of removal under the INA.” Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 438 (11th Cir.
2004) (per curiam).
                                                 3